Citation Nr: 0527555	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the reduction and termination of the veteran's non-
service connected (NSC) pension benefits effective to 
September 1, 1998 was proper.


REPRESENTATION

Appellant represented by:	Ronald W. Metcalf, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that terminated the veteran's NSC 
pension benefits effective September 1, 1998.  The Board 
remanded the claim in May 2004 to accommodate the veteran's 
request for a personal hearing before the Board.  By letter 
received February 2005, the veteran withdrew his request for 
a personal hearing and elected to proceed with the Board 
expeditiously deciding his case.

FINDINGS OF FACT

The veteran's insurance settlement proceeds of $511,794 
received in August 1998 constitutes countable income for VA 
pension purposes.


CONCLUSION OF LAW

The reduction and termination of the veteran's NSC pension 
benefits effective to September 1, 1998 was proper.  
38 U.S.C.A. § 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 
3.260, 3.261, 3.262, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in material dispute and may be 
briefly summarized.  The veteran became permanently disabled 
as a result of a motorcycle accident in April 1996.  An RO 
rating decision dated September 1996 determined that the 
veteran was entitled to NSC pension benefits based upon his 
disability and the fact that he met the income eligibility 
requirements.

An RO letter to the veteran dated September 1996 explained to 
him that he was awarded a monthly benefit of $687 based upon 
his report of no countable income.  He was advised that the 
rate of his VA pension award was income sensitive, and was 
subject to adjustment with a change in "total 'family' 
income."  He was further advised of his duty to immediately 
report any changes in his annual income, and that his failure 
to do so could result in an overpayment of VA benefits.

In August 1998, the veteran received $511,794 as part of an 
insurance settlement relating to his motorcycle accident.  As 
a result, the RO determined that the proceeds constituted 
income for VA purposes, and his pension benefits were 
terminated effective September 1, 1998, as the amount clearly 
exceeded the income limits in effect.

The veteran has raised the sole issue on appeal as to whether 
the RO improperly considered the insurance settlement 
proceeds as countable annual income on the basis that 
"[p]art of the settlement was for future medical expenses 
and pain and suffering."  (emphasis original).  See, e.g., 
26 U.S.C.A. § 104 (a)(2) (West 2002) (excluding damages 
received on account of personal physical injuries or physical 
sickness from the definition of income for Internal Revenue 
Service (IRS) purposes).  See generally 38 U.S.C.A. § 213 
(West 2002) (rules regarding offsets for settlement proceeds 
allocated to future injury-related medical expenses for IRS 
purposes).

VA pays to each veteran of a period of war, and is 
permanently and totally disabled from NSC disability not the 
result of the veteran's willful misconduct, pension by rates 
proscribed by statute.  38 U.S.C.A. § 1521(a) (West 2002).  
The maximum rates for improved pension are reduced by the 
amount of the veteran's annual income.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23(b) (2005).  Except for 
specifically enumerated exclusions, "all payments of any kind 
or from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived, 
irrespective of whether the waiver was made pursuant to 
statute, contract or otherwise) shall be included" within 
the definition of annual income.  38 U.S.C.A. § 1503(a) (West 
2002); See also 38 C.F.R. §§ 3.260, 3.261, 3.262 (2005).  
"Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded...."  38 C.F.R. § 
3.271(a) (2005).

Compensation paid by the United States Department of Labor, 
Office or Workers Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or death, 
will be considered income as received.  However, medical 
legal or other expenses incident to the injury or death, or 
incident to the collection or recovery of the amount of the 
award or settlement, may be deducted.  The criteria in 
§ 3.272(g) apply as to all medical expenditures after the 
award or settlement.  38 C.F.R. § 3.271(g).  

The Court of Appeals for Veterans Claims (CAVC) has already 
determined that proceeds from a Federal Tort Claims Act 
(FTCA) tort settlement agreement constitutes "countable 
annual income" for VA pension purposes.  Springer v. West, 
11 Vet. App. 38 (1998).  Similar to Springer, the Board finds 
that VA has not specifically defined an exclusion from its 
definition of countable annual income items such as future 
medical expenses or "pain and suffering" originating from 
an insurance settlement for personal injuries.  See 38 C.F.R. 
§ 3.272 (2005).  VA's General Counsel has observed that IRS 
tax law interpretations are "not controlling for VA purposes 
due to the differing terms and objectives of " the IRS and 
VA statutes.  VAOPGCPREC 17-89 (Sept. 29, 1989).  Absent a 
specific exclusion, the Board must find as a matter of law 
that the veteran's insurance settlement proceeds of $511,794 
received in August 1998 constitutes countable annual income 
for VA pension purposes.

"Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded...."  38 C.F.R. § 
3.271(a) (2005).  The pension rate payable shall be reduced 
by the amount of the veteran's annual income.  38 U.S.C.A. 
§ 1521 (West 2002).  In this case, there is no dispute that 
the amount of $511,794 received in August 1998, if deemed 
countable income for VA purposes, far exceeded the maximum 
allowable pension rate (MAPR) for the annualization period 
beginning on September 1, 1998 and the veteran has not 
provided any suggestions that his expenses, either legal or 
medical, would reduce the countable income by the hundreds of 
thousands of dollars necessary to meet the income 
requirements.  As a matter of law, the Board finds that the 
reduction and termination of the veteran's NSC pension 
benefits effective September 1, 1998 was proper as the 
damages collected as a result of injuries sustained in the 
accident constituted countable annual income.  38 U.S.C.A. 
§ 1522 (West 2002)38 C.F.R. § 3.271(g) (2004).  The claim, 
therefore, is denied.

In so holding, the Board finds that the disposition of this 
case is not dependent upon any finding of fact.  Rather, the 
facts are not in dispute and the only issue on appeal relates 
as to whether the insurance settlement proceeds falls within 
the definition of "countable annual income" for VA pension 
purposes.  As the law and not the facts is dispositive of the 
claim on appeal, the provisions of the VCAA are not 
applicable.  38 C.F.R. § 3.159(d)(3) (2005); VAOPGCPREC 5-
2004 (June 23, 2004).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000)


ORDER

The reduction and termination of the veteran's non-service 
connected (NSC) pension benefits effective to September 1, 
1998 was proper.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


